Citation Nr: 0836476	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	National Association of County 
Service Officers


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran retired in April 1965 after more than twenty 
years of active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision.

On the veteran's substantive appeal he requested a hearing at 
the local VA office before a member of the Board.  Such 
hearing was scheduled, but the veteran submitted a letter 
during September 2008 indicating that he no longer wished to 
have a hearing.


FINDINGS OF FACT

Resolving all reasonable doubt in the veteran's favor, his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007). 
 
If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a) (2007). 
 
If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 
 
In this case, the veteran is service-connected for bronchial 
asthma at 60 percent; varicose veins, left leg, at 20 
percent; and a scar and residuals of a tonsillectomy at zero 
percent; for a combined rating of 70 percent.  Thus, he meets 
the specific percentage requirements of 38 C.F.R. § 4.16(a).  
The Board will next consider whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities. 
 
The veteran was afforded a VA examination during July 2006 to 
discern if his service-connected disabilities interfered with 
employment.  The examiner stated that the veteran's varicose 
veins in his left leg manifested in swelling and discomfort.  
The veteran's bronchial asthma manifests in chronic shortness 
of breath which allows him to only walk at a slow pace for a 
short distance.  The veteran also indicated to the examiner 
that he had a chronic cough productive of clear sputum.  The 
impressions indicated from the chest x-ray were emphysema, 
with hyperinflated lungs, and flattened diaphragms.  The 
interpretation was moderate obstructive lung disorder.  

The Board additionally notes that the veteran was employed as 
a laborer in his last position.  He listed his education 
level as 3 years of high school.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

After resolving all doubt in favor of the veteran, the Board 
finds that the description provided concerning the severity 
of the veteran's service-connected disabilities during his VA 
examination, when considered with his prior work experience 
and his limited education level, warrants entitlement to 
TDIU.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits. 
 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


